Citation Nr: 0409162	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  02-14 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of iron poisoning due to medication, Glyburide.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 

INTRODUCTION

The veteran had active service from December 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Sioux Falls, South Dakota, Department of Veterans Affairs 
(VA) Regional Office (RO) that denied the claim for 
compensation under 38 U.S.C.A. § 1151 for iron poisoning due 
to medication, Glyburide.  The veteran has timely perfected 
an appeal of this determination to the Board.  In July 2003, 
the veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in Sioux Falls, South Dakota.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on his 
part.  


REMAND

The veteran contends, in essence, that he is entitled to 
compensation benefits under the provisions of 38 U.S.C.A. § 
1151 for residuals of iron poisoning due to the medication 
Glyburide.

At a July 2003 Travel Board hearing, the veteran testified 
that he had begun to receive treatment at the VA Medical 
Center (VAMC) in Hot Springs, South Dakota, in 1980.  The 
Board notes that the record contains treatment reports from 
the above VAMC from September 1998 to May 2001.  In this 
regard, the Board observes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the RO should 
obtain and associate with the claims file the complete 
medical records from the above VAMC for the period from 1980 
to September 1998.

Also at the Travel Board hearing, the veteran testified that 
he currently receives treatment from a physician in Huron, 
South Dakota.  The veteran's representative indicated that VA 
should obtain these records.  Thus, the RO should ask the 
veteran to clarify the identity of the above individual and 
attempt to obtain any medical records pertinent to his claim.  

Lastly, the Board observes that Congress revised 38 U.S.C.A. 
§ 1151 on November 1, 2000.  A review of the record reveals 
that the RO has not considered the revision in deciding the 
veteran's claim.  Due process requires that the RO consider 
these regulations prior to appellate consideration of the 
veteran's claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file all treatment 
reports from the VAMC in Hot Springs, 
South Dakota, for the period from 1980 to 
September 1998.

2.  The RO should ask the veteran to 
identify the physician from whom he 
receives treatment in Huron, South 
Dakota.  The RO should obtain and 
associate with the claims file any 
relevant records from that physician.  

3.  After the foregoing, the RO should 
re-adjudicate the issue of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
residuals of iron poisoning due to 
medication, Glyburide, under revised 38 
U.S.C.A. § 1151 (West 2002).  

3.  If such determination remains 
unfavorable, the veteran and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and his representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




